Ingraham, P. J. (concurring in part):
I concur in the, reversal of this judgment, as I think there was error that requires us to order a new trial, but I do not concur in much that is said as to the reasons therefor. The charge against the defendant is that he, a public officer, did feloniously ask, receive and agree to receive of and from one Joseph Gr. Robin a bribe and certain value and a promise and agreement therefor upon an agreement and understanding that the action and official proceeding of him, the said defendant, as such chamberlain, should he influenced thereby or that the defendant, a public officer and a person executing the functions of a public office, did ask and receive and agree to receive of and from, the Northern Bank of New York a bribe of certain value and a promise and agreement therefor upon an agreement and understanding that the action and official proceedings of him, the said Hyde, as such chamberlain, should be influenced thereby.
By the Constitution of the State the People, recognizing the danger to which a Democratic form of government is exposed by the bribery of public officers, have themselves defined the crime of a person holding office accepting a bribe and the crime of a person who shall offer or promise a bribe to a public officer, making the acts distinct offenses. By section 2 of article 13 of the Constitution it is provided that “ any person holding office under the laws of this State, who * * * shall receive or consent to receive, directly or indirectly, anything of value or of personal *630advantage, or the promise thereof, for performing or omitting to perform any official act, or with the express or implied understanding that his official action or omission to act is to be in any degree influenced thereby, shall be deemed guilty of a felony.” The crime here defined is that of a person holding office under the laws of this State who receives or attempts to receive, directly or indirectly, anything of value or of personal advantage to influence his official action, and that crime is designated as “official bribery and corruption.” If the officer receives anything of value or of personal advantage or the promise thereof with the express or implied understanding that his'offi-cial action or omission to act is to be in any. degree influenced thereby he commits the Crime. No one can commit this crime except a person holding, office under the laws of this State, but everyone holding such an office is subject to its provisions. The bribe is not confined to the receipt of a thing of value, but of a personal advantage.
To enforce this constitutional provision we have section 372 of the Penal Law, which provides in substance that a person who executes any of the functions of a public office who “ asks, receives or agrees to receive a bribe or any money, property or. value of any kind or any promise or agreement therefor upon any agreement or understanding that his vote, opinion, judgment, action, decision or other official proceeding shall be influenced thereby or that he will do or omit any act or proceeding or in any way neglect or violate any official duty is punishable by imprisonment for not more than ten years; ” section 1823 of the Penal Law, which provides that an executive officer or a person elected or- appointed to. an executive office who asks, receives or agrees to receive any bribe, upon an agreement or understanding that his vote, opinion or action upon any matter that is pending, or which may by law be brought before him in his official capacity, shall be influenced thereby, is punishable by imprisonment in State prison not exceeding ten years, and section 1826 of the Penal Law, which provides that a public officer, or any person appointed or employed by or in the office of a public officer, who asks or receives or consents or agrees to receive any emolument, gratuity or reward, or any promise of emolument, gratuity or reward, or any money, *631property or thing of value or of personal advantage, except such as may be authorized by law, for doing dr omitting to do any official act, or for performing or omitting to perform, or for having performed or omitted to perform, any act whatsoever directly or indirectly related to any matter in respect to which any duty or discretion is by or in pursuance of law imposed on or vested in him, or may be exercised by him by virtue of his office or appointment or employment or his actual relation to the matter, shall be guilty of a felony. Section 1837 of the Penal Law provides that the provisions which relate exclusively to executive officers apply to administrative officers in the same manner as if administrative and executive officers were both mentioned.
These are all provisions providing for the punishment of the felony created by section 2 of article 13 of the Constitution. Taking these provisions together it is sufficient if, in the language of the Constitution and these statutes, it is alleged that a public officer did receive a thing of value or of personal advantage, or the promise thereof, for performing or omitting to perform any official act, or with the express or implied understanding that his official action or omission to act is to be' influenced thereby. It is the act of receiving, upon a promise or agreement to influence his official' act, a thing of value or of personal advantage that is made a crime, and that crime is a distinct and separate crime from that of one who gives or offers to give a thing of value or of personal advantage to the official.
I think the evidence would sustain a finding that the defendant was guilty of a violation of this section of the Constitution and the sections of the Penal Law. There was evidence of a payment to the Carnegie Trust Company which was a personal advantage to the defendant, and that to obtain that personal advantage he agreed to deposit with the Northern Bank the money of the city under his control. Here we have all the elements of the crime; payment by the Northern Bank to the Carnegie Trust Company for the benefit and personal advantage of the defendant, and the promise of the defendant that his official action relating to the deposit of the city money should be exercised in favor of the Northern Bank, which paid or advanced to the Carnegie Trust Company the sum of money.
*632I also dissent from the conclusion that Robin, the principal witness for the prosecution, was an accomplice in the commission of this crime. As before stated, this crime of accepting or receiving a bribe is created by the provision of the Constitution to which attention has been called. It is confined to accepting a thing of value or of personal advantage to the public officer. The person that gives the bribe' has no' connection with the guilt of the public officer who receives a bribe to influence his official act. The Constitution in express terms creates another crime, which is designated as the crime of offering or promising a bribe, and that is created by section 3 of article 13 of the Constitution. It is there provided that any person who shall offer or promise a bribe to an officer, if it shall be received, shall be deemed guilty of' a felony and liable to .punishment therefor. And by section 378 of the Penal Law that offense, as an entirely distinct offense, is defined and punishment provided therefor.
If the person offering the bribe was an accomplice with the person accepting the bribe, then these careful provisions of the Constitution and the Penal Law defining the separate crimes would he. entirely unnecessary, for the person offering or giving the bribe could have been indicted as a principal under section 2 of the Penal Law. There, a principal is defined to be a person concerned in the commission of a crime, whether he directly commits the act constituting the offense or aids and abets in its commission; and a person who directly or indirectly counsels, commands, induces or procures another to commit a crime is a principal. But Robin in this case neither abetted in the commission of the crime nor counselled, commanded, induced or procured the defendant to commit it. If Robin’s testimony is true, and the jury has accepted it, this bribe or the payment of money from the Northern Bank was extorted from him by threats of a serious injury to the hank of which he was an officer, and a promise of advantage to the hank if he would accede to the demand of the defendant. He was not more of an accomplice, as I view this testimony, than a person is an accomplice who is met by a robber and parts with his property at the point of a pistol. It was the defendant that extorted, not from Robin, hut from the Northern Bank, the *633payment of a sum of money, with the promise to Robin that the Northern Bank should receive the deposit of city money; and certainly upon this testimony Robin could not have been convicted as a principal of the charge that Hyde received a thing of value or of personal advantage to influence his official action. It was not Robin’s money that was paid to, the trust company; it was the money of the Northern Bank. Robin’s influence to procure the Northern Bank to pay'the money was compelled by threats or. promise of reward to the bank, but he certainly did not occupy, as I look at it, the position of an accomplice, and I think the court was entirely right in • charging that he was not an accomplice, and that it was not necessary for a conviction that he should be corroborated.
' I think, therefore, there was evidence to justify the jury in finding the defendant guilty, and I do not think that Robin was an accomplice.